Citation Nr: 0815774	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-30 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent rating for 
left kidney cancer, status post left radical nephrectomy 
following an initial grant of service connection, with a 
temporary 100 percent rating from initial grant to January 1, 
2005.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 1976 
and from February 2003 to September 2003.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which granted 
service connection for left kidney cancer with an initial 100 
percent rating assigned up to December 31, 2004, and a 30 
percent rating assigned from January 1, 2005.  The veteran 
appealed the 30 percent rating assigned.

The veteran has submitted a document in April 2006 that 
appears to be raising a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  This 
matter is referred to the RO for action deemed appropriate.


FINDINGS OF FACT

The veteran's predominant residuals from the kidney cancer 
are renal in nature, with absence of the left kidney, but 
with no evidence of albuminuria, edema, decreased right 
kidney function, or hypertension.


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of left kidney 
removal, due to cancer of the kidney, is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Codes 7500, 7528 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in January 2005.  Prior to granting service 
connection in February 2005, a duty to assist letter was sent 
in February 2005 that addressed the service-connection claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the 30 percent rating 
assigned effective January 1, 2005, following the grant of 
service connection and the initial assignment of a temporary 
100 percent rating.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, the veteran was sent a letter in March 2006, 
enclosed with a certification notification letter that 
provided the above-described notice to the veteran that he 
needed to present evidence showing his condition had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding the criteria for an 
increased rating for the kidney disorder by the statement of 
the case sent in September 2005, which discussed at length 
the level of disability needed for a higher initial rating.  
Likewise, the most recent supplemental statement of the case 
issued later in September 2005 discussed the pertinent rating 
criteria and discussed how the current medical findings 
failed to meet a higher rating absent evidence of specific 
criteria necessary for a higher rating for a kidney disorder.  
Based on the above, any potential notice deficiencies do not 
affect the essential fairness of the adjudication.  For this 
reason, no further development is required regarding the duty 
to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in March 2005 and May 2005 provided current 
assessments of the veteran's condition based not only on 
examination of the veteran, but also on review of the 
records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Because the present appeal arises from an initial rating 
decision, which established service connection and an 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected left kidney cancer residuals, 
status post radical nephrectomy is currently rated 30 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Codes 7528-
7500.

Under 38 C.F.R. § 4.115b, removal of one kidney warrants a 
minimum evaluation of 30 percent disabling under that code, 
or it is rated as renal dysfunction under 38 C.F.R. § 4.115a 
if there is nephritis, infection, or pathology of the other 
kidney.

Renal dysfunction is rated 30 percent when there is constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60 
percent rating is warranted when there is constant 
albuminuria with some edema; or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
38 C.F.R. § 4.115a, Diagnostic Code 7101.  An 80 percent 
rating requires persistent edema and albuminuria with BUN 40 
to 80 milligrams (mg)%; or creatinine 4 to 8 mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent rating requires regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80 mg%; or creatinine 
more than 8 mg %; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  38 C.F.R. § 
4.115a.

Under Diagnostic Code 7101, a 10 percent rating for 
hypertension requires diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a rating of 20 percent 
requires a diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more; a rating of 40 
percent for hypertension requires diastolic pressure 
predominantly 120 or more.  A 60 percent rating requires 
diastolic pressure of 130 or more.  38 C.F.R. § 4.104.

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides a 100 percent rating for malignant neoplasms of the 
genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 
7528 (2007).  It is noted that following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the 100 percent rating shall continue 
with a mandatory VA examination at the expiration of 6 
months.  Any change in evaluation based upon that or any 
subsequent examinations shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis the disability should be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted. Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day. Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. 
§ 4.115.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void 5 or more 
times per night. Id.  A 20 percent rating contemplates 
daytime voiding interval between 1 and 2 hours, or awakening 
to void 3 to 4 times per night. Id.  A 10 percent rating 
contemplates daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night. Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months. Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year. Id.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Among the pertinent evidence submitted in support of this 
claim were private medical records which revealed that the 
veteran was diagnosed with cancer of the left kidney 
following abnormal findings on abdominal sonogram and 
magnetic resonance imagings (MRIs) taken in June 2004 and 
underwent a radical left nephrectomy in July 2004, with a 
final pathologic diagnosis of renal cell carcinoma, clear 
cell type.  In February 2005, service connection was granted 
for left kidney cancer status post left radical nephrectomy 
with an evaluation of 100 percent effective June 3, 2004 and 
an evaluation of 30 percent assigned from January 1, 2005.  
The veteran has appealed the assignment of the 30 percent 
rating assigned for the residuals of the cancer.

While the veteran was in receipt of a 100 percent rating, he 
underwent VA examinations in July 2004.  First he underwent a 
general medical examination in early July 2004 prior to his 
kidney surgery, and was diagnosed with renal tumor versus 
hemorrhagic cyst, for which he was to undergo surgery.  
Another VA examination completed in July 2004, after the 
veteran's surgery noted that the veteran related lethargy, 
weakness, anorexia, weight loss since a few months ago and 
there was no weight gain.  Regarding voiding problems, there 
was no history of frequency, hesitancy or dysuria and he had 
adequate force of stream and voided once per night.  There 
was also no need for catheterizations, dilations or drainage 
procedures.  He had no recurrent urinary tract infections or 
renal colic or bladder stones.  Regarding the history of the 
radical nephrectomy on July 3, 2004, there was no residual 
impotence, nor was there history of recurrent urinary tract 
infections, renal stones or bladder stones.  There was no 
acute nephritis.  He also had no diet therapy or medications.  
At the time of this examination, shortly after his surgery, 
he was unable to work or do his usual activities.  There was 
no loss of creative organ, and no endocrine, neurological 
disease, infections, or vascular disease noted.  On physical 
examination, he was well developed, well nourished, looked 
oriented and was in no respiratory distress.  He was not on 
dialysis.  Physical inspection of his genitals was 
unremarkable except for the left varicocele noted.  Rectal 
examination was likewise unremarkable.  Peripheral pulses 
were adequate.  The diagnosis was left kidney mass 6.3 x 6.7 
status post left radical nephrectomy and left varicocele, 
symptoms still present.

Records from the time he was in receipt of a 100 percent 
rating included an October 2004 record that noted the veteran 
to be feeling well, with review of systems generally 
negative, with specifically his cardiovascular system, 
gastrointestinal system, genitourinary system, endocrine 
system and musculoskeletal system all shown to be negative 
and his blood pressure reading was 112/75.  Generally he was 
alert, oriented times 3, ambulatory in no apparent distress, 
well developed and well nourished.  His body mass index (BMI) 
was 24.8.  A December 2004 nutritional evaluation noted the 
veteran to have moderate physical activity, his current 
weight was 168 pounds and desired weight was 144-160 pounds.  
He was 67 inches tall.  He was recommended an 1800 calorie 
diet.  

A March 2005 abdominal computed tomography (CT) revealed an 
impression of status post left nephrectomy, no definite 
masses identified at the postsurgical bed, no definite 
metastatic lymphadenopathy, 3 tiny less than 1 centimeter 
focal hypodense liver lesions which are too small to be 
characterized.  They were deemed to deserve follow-up.  Also 
noted was a small metallic clip projecting lateral to 
descending colon with associated small amount of surrounding 
soft tissue.  Findings were of uncertain significance, and 
also deserved follow-up.  Also diagnosed was mildly enlarged 
prostate and underdistended stomach-unable to exclude 
intrinsic gastric pathology.  A March 2005 chest X-ray also 
gave an impression of linear opacities in the right upper 
lung raising the possibility of chronic or residual pulmonary 
process.  Correlation with clinical finding was advised.  A 
follow-up film in period no longer than 6 weeks may be 
helpful for further assessment.  

The report of a March 2005 VA genitourinary disorders 
examination revealed that the veteran was seen with a history 
of having undergone the left nephrectomy surgery in July 2004 
for renal cell carcinoma.  The tumor was noted to have been 
confined to the renal capsule and  the margins of resection 
were free of tumor.  He also had a history of left varicocele 
and reported complaints of pain in the left intrascrotal sac 
when sitting for a long time.  Regarding the residuals of his 
left kidney cancer surgery he denied lethargy.  He voided 
with a frequency of 5 times and with nocturia of 1 or 2 
times.  He had good stream, not forceful and emptied well.  
There was no prostatism.  There was no incontinence.  There 
was also no need for catheterizations, dilations or drainage 
procedures.  He had no recurrent urinary tract infections or 
renal colic or bladder stones.  He denied acute nephritis.  
He was not hospitalized for any urinary tract disease in the 
past year.  He did have the malignancy with last evaluation 
done in December 2004.  He did follow a renal diet but took 
no medications.  Regarding the affect of his condition on his 
occupational function he was noted to be working.  There was 
no systemic disease or injury affecting his sexual function.  
On physical examination his blood pressure was 120/80.  He 
was not on dialysis.  Physical inspection of his genitals was 
unremarkable except for the left varicocele noted.  Rectal 
examination was likewise unremarkable.  When asked whether 
there were any residuals of genitourinary disease including 
post treatment residuals of malignancy, he was deemed 
"okay."  Review of diagnostic and clinical tests were noted 
to include findings from June 2004 of his glucose of 84, BUN 
15.2, creatinine was 1.0.  Urinalysis was negative and urine 
for protein was negative.  However in June 2004 the 
creatinine was 1.8, BUN was 21.0 and the creatinine clearance 
was low.  The CBC profiles done in March 2005 were reviewed 
and included normal urinalysis, creatinine of 1.5 
milligrams/deciliter (mg/dl) and BUN of 25.2 mg/dl.  Chest X-
ray revealed no metastasis and abdominopelvic CT of normal 
fossa, no nodes.  The diagnoses included left varicocle 
producing orchalgia, left and left renal cell carcinoma, 
status post left nephrectomy no metastasis.  

Laboratory readings from March 2005 revealed comprehensive 
metabolic profile that he had high readings for BUN which was 
21.0 mg/dl, and creatinine which was 1.60 mg/dl.  However his 
albumin was within normal limits at 4.4 g/dl.  Urinalysis did 
not reveal any significant findings.  Hematology was 
significant for low RBC and hematocrit readings and high MCHC 
and MCH.  

A May 2005 VA examination for arteries and veins was for the 
purpose of determining whether the veteran has problems with 
the blood circulation of his arms and legs that are related 
to his kidney cancer status post radical nephrectomy.  
Following review of the claims file, which noted the history 
of left kidney cancer with nephrectomy done in July 2004.  
The veteran indicated that he was told that he could develop 
circulation problems in the near future due to this kidney 
surgery but it was noted that he has never been diagnosed 
with circulation problems.  He denied any vascular symptoms 
related to circulatory problems in the upper or lower 
extremities.  There were no significant vascular findings on 
physical examination and there was no evidence of affected 
extremities.  The diagnosis was that there was no evidence of 
any circulatory conditions by records, history nor on 
examination.  Likewise a VA eye examination also done in May 
2005 found no ocular complaints or findings of the eyes that 
could be attributed to residuals of his kidney cancer.  He 
was diagnosed with refractive error, presbyopia, and 
incipient senile cataracts.  The examiner opined that the 
loss of vision was caused by or a result of his refractive 
error.  There was no relationship between his visual 
conditions and radical nephrectomy due to cancer.  There was 
no anatomical/physiological or any relationship between the 
cancer of the kidney and its removal and the above stated 
diagnoses. 

A May 2005 VA examination to assess whether the veteran has 
hypertension related to his service-connected kidney cancer 
residuals, status post nephrectomy referred to the veins 
examination and also stated that the files review showed no 
evidence of diagnosis nor treatment for hypertension or for 
peripheral vascular disease.  His medical history again 
included the left nephrectomy.  The veteran indicated that he 
was told he needs to follow a low sodium diet because in the 
near future he could develop hypertension due to having only 
one kidney.  However he has never been found with elevated 
blood pressure and was not under treatment with any 
medication for hypertension.  Upon an interview with him, he 
reported no history or diagnosis of hypertension ever made.  
Physical examination revealed his blood pressure to be 137/86 
and 125/87, heart rate was 66 beats per minute.  Respirations 
were 16 per minute.  In general he was well-nourished, well 
developed in no apparent or acute distress.  His heart had 
regular heart  rhythm with no S3.  Lungs were clear.  His 
extremities revealed no edema or cyanosis.  There was no 
evidence of hypertensive heart disease or arteriosclerotic 
complications of hypertension.  The diagnoses was that there 
was no evidence of diagnosis nor treatment for hypertension 
on files review.  There was no evidence of hypertension on 
this examination.  The laboratory findings taken in May 2005 
on urinalysis revealed all normal findings.  

A private laboratory report from December 2005 revealed high 
readings for BUN which was 21.0 mg/dl, and creatinine which 
was 1.70 mg/dl.  However his albumin was within normal limits 
at 4.6 g/dl.  All other readings were within normal limits 
except for his lipid profile which revealed high cholesterol, 
and high HDL and LDL.  Hematology was likewise normal except 
for MCH which was high.  

Based on review of the evidence, the Board finds that the 
evidence is against rating in excess of 30 percent disabling 
for the residuals of left kidney cancer, status post 
nephrectomy.  The evidence as set forth above reflects that 
the cancer is no longer active since removal of the left 
kidney and fails to show that the veteran has residuals such 
as constant albuminuria with some edema; nor is definite 
decrease in kidney function for the remaining right kidney 
shown, nor is there any evidence of hypertension present.  
Most notably, the VA examinations of March and May of 2005 
revealed the veteran to be well-nourished, in no apparent or 
acute distress, with good cardiovascular function, no 
evidence of hypertension or other vascular problems stemming 
from the kidney cancer and his extremities revealed no edema 
or cyanosis.  Although readings for his BUN and creatinine 
were high with a BUN of 21.0 mg/dl, and creatinine which was 
1.60 mg/dl, these did not fall within the ranges that would 
warrant a higher rating and his albumin was within normal 
limits at 4.4 g/dl.  The evidence reflects that the veteran's 
renal symptoms are well within the 30 percent range and do 
not warrant a higher rating.

As far as genitourinary symptoms, the evidence does not 
reflect this to be the predominant problem, as his symptoms 
regarding voiding frequency would only fall within the 10 
percent range, and he is not shown to have any symptoms of 
obstructed voiding, incontinence or any other voiding or 
erectile dysfunction.  Thus a higher rating is not warranted 
based on genitourinary symptoms.

In reaching this decision the Board considered whether the 
veteran's service-connected left kidney disability, standing 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2007); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due solely to the veteran's left kidney 
disability, as to render impractical the application of the 
regular schedular standards.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.  The Board is therefore not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007).

The Board has also considered whether, under Fenderson, 
supra, a higher rating might be warranted for any period of 
time during the pendency of this appeal.  Fenderson, 12 Vet. 
App. 119.  But there is no evidence that the veteran's 
disability has been persistently more severe than the extent 
of disability contemplated under the assigned rating at any 
time during the period of this initial evaluation.


ORDER

A disability rating in excess of 30 percent for residuals of 
left kidney cancer, status post left radical nephrectomy is 
denied, following an initial 100 percent grant up to January 
1, 2005.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


